DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and phosphorous from Species A in the reply filed on January 29, 2021 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 29, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2008-103132 cited on the IDS dated 04/11/2019, see also the EPO machine generated English translation provided with this Office Action) and further in view of Takahashi et al. (US PGPub 2020/0144604, which has a foreign priority date of 07/21/2017).
Regarding Claim 1, Kato discloses in Fig. 1 a positive electrode (2) for a non-aqueous electrolyte secondary battery (1, [0025]), the positive electrode (2) comprising at least a positive electrode current collector ([0025], L282-284); and a positive electrode active material layer ([0025], L282-287), and the positive electrode current collector comprising an aluminum foil ([0014]-[0015], [0025]) and an aluminum hydrated oxide film ([0014]-[0016]), the aluminum hydrated oxide film covering a surface of the aluminum foil ([0014]-[0016]), wherein the aluminum hydrated oxide film achieves good adhesion with the positive electrode active material layer ([0014], [0025]) and therefore the positive electrode active material layer is formed on a surface of the aluminum hydrated oxide film, the aluminum hydrated oxide film having a thickness in the range of 50 nm to 500 nm ([0023]), which falls within and therefore reads on the instantly claimed range of not smaller than 50 nm and not greater than 1000 nm.

However, Kato does not disclose the aluminum hydrated oxide film containing phosphorus. 
Takahashi teaches in Figs. 1-2 a positive electrode (11) for a non-aqueous electrolyte secondary battery (10) ([0020], see Example 1 [0056]-[0060]) comprising a positive electrode current collector comprising an aluminum foil (30, [0025]) and an intermediate layer covering a surface of the aluminum foil (30, [0025]) ([0024]), a positive electrode active material layer (32) being formed on a surface of the intermediate layer (31) ([0025]), wherein the intermediate layer (31) comprises aluminum oxide ([0030], [0035]) and phosphorous ([0030],[0033]-[0034]).
Specifically, Takahashi teaches that when phosphorous is used, corrosion of the positive electrode current collector is securely prevented and consequently an increase in internal resistance of the non-aqueous electrolyte secondary battery stored in an environment at a high temperature is prevented ([0033]).
It would have been obvious to one of ordinary skill in the art to utilize phosphorous, as taught by Takahashi, in the aluminum hydrated oxide film of Kato in order to securely prevent the corrosion of the positive electrode current collector of Kato, as desired by Kato, and consequently prevent an increase in internal resistance of the non-aqueous electrolyte secondary battery when stored in an environment at a high temperature.
Regarding Claim 2, modified Kato discloses all of the limitations as set forth above. Modified Kato further discloses wherein the ratio of the total mass of the phosphorus 
Regarding Claim 3, modified Kato discloses all of the limitations as set forth above. Modified Kato discloses wherein the aluminum hydrated oxide film has a thickness in the range of 50 nm to 500 nm in order to achieve sufficient alkali resistance while maintaining sufficient conductivity required to function as a current collector ([0023] of Kato), wherein such overlaps with the instantly claimed range of not smaller than 100 nm and not greater than 1000 nm.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Kato in order to achieve sufficient alkali resistance while maintaining sufficient conductivity required to function as a current collector, wherein a skilled artisan would have reasonable expectation that such would successfully function as the positive electrode current collector desired by modified Kato.
Regarding Claim 4, modified Kato discloses all of the limitations as set forth above. Modified Kato further discloses in Fig. 1 of Kato a non-aqueous electrolyte secondary battery (1, [0025] of Kato) comprising at least the positive electrode (2 of Kato) according to Claim 1 and a negative electrode (5, [0025] of Kato).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 3, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 22, 2021